FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HORACIO ECHEVARRIA-BARAJAS,                      No. 13-73980

               Petitioner,                       Agency No. A087-777-553

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Horacio Echevarria-Barajas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and voluntary departure. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss

in part the petition for review.

      Substantial evidence supports the BIA’s determination that, even if

Echevarria-Barajas was credible and filed a timely asylum application, he failed to

establish past persecution in Mexico. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.

2000) (“Threats standing alone . . . constitute past persecution in only a small

category of cases, and only when the threats are so menacing as to cause

significant actual ‘suffering or harm.’”). Substantial evidence also supports the

BIA’s conclusion that Echevarria-Barajas failed to demonstrate a well-founded

fear of persecution. See Halim v. Holder, 590 F.3d 971, 976-77 (9th Cir. 2009)

(petitioner failed to establish the objective component of a well-founded fear of

future persecution); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution “too speculative”). We reject Echevarria-Barajas’

contention regarding a pattern or practice of persecution. See Wakkary v. Holder,

558 F.3d 1049, 1061 (9th Cir. 2009) (explaining requirements for establishing a

pattern or practice of persecution claim). We lack jurisdiction to consider

Echevarria-Barajas’ contention regarding “other serious harm” because he did not


                                           2                                       13-73980
raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

Thus, Echevarria-Barajas’ asylum claim fails.

      Because Echevarria-Barajas did not establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Substantial evidence supports the BIA’s denial of Echevarria-Barajas’ CAT

claim because he failed to establish it is more likely than not he would be tortured

if returned to Mexico. See Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir.

2013).

      Finally, we lack jurisdiction to review the agency’s discretionary denial of

voluntary departure. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 (9th Cir.

2013).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    13-73980